NOT FOR PUBLICATION                           FILED
                       UNITED STATES COURT OF APPEALS                       MAY 31 2016
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                          No. 15-10343

               Plaintiff - Appellee,                D.C. No. 2:05-cr-00165-JCM

    v.
                                                    MEMORANDUM*
 BERNARD LEYVA,

               Defendant - Appellant.

                      Appeal from the United States District Court
                               for the District of Nevada
                       James C. Mahan, District Judge, Presiding

                                Submitted May 24, 2016**

Before: REINHARDT, W. FLETCHER, and OWENS, Circuit Judges.

         Bernard Leyva appeals from the district court’s order denying his motion for

sentence reduction under 18 U.S.C. § 3582(c)(2). We have jurisdiction under 28

U.S.C. § 1291 and we affirm.

         Leyva argues that the district court procedurally erred by failing to consider

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and address his non-frivolous mitigating arguments. The record reflects that the

district court considered the relevant sentencing factors and appropriately

addressed the parties’ arguments. See United States v. Carty, 520 F.3d 984, 991-

92 (9th Cir. 2008) (en banc); United States v. Ruiz-Apolonio, 657 F.3d 907, 920

(9th Cir. 2011) (“The district court is not required to provide a detailed explanation

as to each of its reasons for rejecting every argument made by counsel.”). Leyva

next contends that, in light of his efforts at rehabilitation and his familial support, it

was substantively unreasonable for the district court to deny his motion.

Considering the 18 U.S.C. § 3553(a) sentencing factors and the totality of the

circumstances, including Leyva’s in-custody disciplinary record, the district court

did not abuse its discretion. See United States v. Dunn, 728 F.3d 1151, 1159-60

(9th Cir. 2013).

      AFFIRMED.




                                            2                                     15-10343